901 So.2d 1021 (2005)
G.C., a Child, Appellant,
v.
STATE of Florida, Appellee.
No. 4D04-743.
District Court of Appeal of Florida, Fourth District.
May 18, 2005.
Carey Haughwout, Public Defender, and Michael Antinori, Assistant Public Defender, West Palm Beach, for appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Myra J. Fried, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
G.C. was held in contempt for failure to abide by a court order. We reverse because the court failed to comply with Florida Rule of Juvenile Procedure 8.150. The order to show cause did not state the facts constituting the contempt charge, nor did the court provide a reasonable time for preparation of a defense after it provided a *1022 statement of particulars of the acts constituting the contempt as required by rule 8.150(b)(1).
WARNER, GROSS and MAY, JJ., concur.